SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Nuance Communications, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 67020Y100 (CUSIP Number) March 20, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 67020Y100 1NAME OF REPORTING PERSON High River Limited Partnership 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 5,865,860 ** 6SHARED VOTING POWER 0 7SOLE DISPOSITIVE POWER 5,865,860 ** 8SHARED DISPOSITIVE POWER 0 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 5,865,860 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.85% ** 12TYPE OF REPORTING PERSON PN ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Hopper Investments LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 0 6SHARED VOTING POWER 5,865,860 ** 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 5,865,860 ** 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 5,865,860 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.85% ** 12TYPE OF REPORTING PERSON OO ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Barberry Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 0 6SHARED VOTING POWER 5,865,860 ** 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 5,865,860 ** 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 5,865,860 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.85% ** 12TYPE OF REPORTING PERSON CO ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Icahn Partners Master Fund LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 9,336,201 ** 6SHARED VOTING POWER 0 7SOLE DISPOSITIVE POWER 9,336,201 ** 8SHARED DISPOSITIVE POWER 0 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 9,336,201 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.95% ** 12TYPE OF REPORTING PERSON PN ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Icahn Partners Master Fund II LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 3,663,743 ** 6SHARED VOTING POWER 0 7SOLE DISPOSITIVE POWER 3,663,743 ** 8SHARED DISPOSITIVE POWER 0 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 3,663,743 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.16% ** 12TYPE OF REPORTING PERSON PN ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Icahn Partners Master Fund III LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 1,612,864 ** 6SHARED VOTING POWER 0 7SOLE DISPOSITIVE POWER 1,612,864 ** 8SHARED DISPOSITIVE POWER 0 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 1,612,864 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.51% ** 12TYPE OF REPORTING PERSON PN ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Icahn Offshore LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 0 6SHARED VOTING POWER 14,612,808 ** 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 14,612,808 ** 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 14,612,808 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.62% ** 12TYPE OF REPORTING PERSON PN ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Icahn Partners LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 8,850,623 ** 6SHARED VOTING POWER 0 7SOLE DISPOSITIVE POWER 8,850,623 ** 8SHARED DISPOSITIVE POWER 0 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 8,850,623 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.80% ** 12TYPE OF REPORTING PERSON PN ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Icahn Onshore LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 0 6SHARED VOTING POWER 8,850,623 ** 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 8,850,623 ** 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 8,850,623 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.80% ** 12TYPE OF REPORTING PERSON PN ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Icahn Capital LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 0 6SHARED VOTING POWER 23,463,431 ** 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 23,463,431 ** 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 23,463,431 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.43% ** 12TYPE OF REPORTING PERSON PN ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON IPH GP LLC 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 0 6SHARED VOTING POWER 23,463,431 ** 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 23,463,431 ** 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 23,463,431 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.43% ** 12TYPE OF REPORTING PERSON OO ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Icahn Enterprises Holdings LP 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 0 6SHARED VOTING POWER 23,463,431 ** 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 23,463,431 ** 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 23,463,431 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.43% ** 12TYPE OF REPORTING PERSON PN ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Icahn Enterprises G.P. Inc. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 0 6SHARED VOTING POWER 23,463,431 ** 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 23,463,431 ** 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 23,463,431 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.43% ** 12TYPE OF REPORTING PERSON CO ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1.NAME OF REPORTING PERSON Beckton Corp. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 0 6SHARED VOTING POWER 23,463,431 ** 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 23,463,431 ** 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 23,463,431 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.43% ** 12TYPE OF REPORTING PERSON CO ** See Item 4. SCHEDULE 13G CUSIP No. 67020Y100 1NAME OF REPORTING PERSON Carl C. Icahn 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) / / (b) / / 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5SOLE VOTING POWER 0 6SHARED VOTING POWER 29,329,291 ** 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 29,329,291 ** 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 29,329,291 ** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES / / 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.27% ** 12TYPE OF REPORTING PERSON IN ** See Item 4. SCHEDULE 13G ITEM 1 (a)Name of Issuer: Nuance Communications, Inc. (b)Address of Issuer’s Principal Executive Offices: 1 Wayside Road, Burlington, Massachusetts 01803 ITEM 2 (a)Name of Person Filing: The persons filing this statement are High River Limited Partnership (“High River”), Hopper Investments LLC (“Hopper”), Barberry Corp. (“Barberry”), Icahn Partners Master Fund LP (“Icahn Master”), Icahn Partners Master Fund II LP (“Icahn Master II”), Icahn Partners Master Fund III LP (“Icahn Master III”), Icahn Offshore LP (“Icahn Offshore”), Icahn Partners LP (“Icahn Partners”), Icahn Onshore LP (“Icahn Onshore”), Icahn Capital LP (“Icahn Capital”), IPH GP LLC (“IPH”), Icahn Enterprises Holdings LP (“Icahn Enterprises Holdings”), Icahn Enterprises G.P. Inc. (“Icahn Enterprises GP”), Beckton Corp. (“Beckton”), and Carl C. Icahn (collectively, the "Reporting Persons"). Barberry is the sole member of Hopper, which is the general partner of High River. Icahn Offshore is the general partner of each of Icahn Master, Icahn Master II and Icahn Master III. Icahn Onshore is the general partner of Icahn Partners. Icahn Capital is the general partner of each of Icahn Offshore and Icahn Onshore. Icahn Enterprises Holdings is the sole member of IPH, which is the general partner of Icahn Capital. Beckton is the sole stockholder of Icahn Enterprises GP, which is the general partner of Icahn Enterprises Holdings. Carl C. Icahn is the sole stockholder of each of Barberry and Beckton. (b)Address of Principal Business Office: The address of the principal business office of (i) High River, Hopper, Barberry, Icahn Master, Icahn Master II and Icahn Master III, Icahn Offshore, Icahn Partners, Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP and Beckton is White Plains Plaza, 445 Hamilton Avenue - Suite 1210, White Plains, NY 10601, and (ii) Mr. Icahn is c/o Icahn Associates Corp., 767 Fifth Avenue, 47th Floor, New York, NY 10153. (c)Citizenship: Each of High River, Icahn Master, Icahn Master II and Icahn Master III, Icahn Offshore, Icahn Partners, Icahn Onshore, Icahn Capital and Icahn Enterprises Holdings is a Delaware limited partnership. Each of Hopper and IPH is a Delaware limited liability company. Each of Barberry, Icahn Enterprises GP and Beckton is a Delaware corporation. Carl C. Icahn is a citizen of the United States of America. (d)Title of Class of Securities: Common Stock, $0.001 par value per share ("Shares") (e)CUSIP Number: 67020Y100 ITEM 3If this statement is filed pursuant to Rule 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: NOT APPLICABLE ITEM 4Ownership (a)Amount Beneficially Owned: The Reporting Persons may be deemed to beneficially own (as that term is defined in Rule 13d-3 under the Act), in the aggregate, 29,329,291Shares (includes Shares underlying call options). The information set forth in Item 4(c) below is hereby incorporated in its entirety herein. Each of Hopper, Barberry and Mr. Icahn may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Shares which High River directly beneficially owns. Each of Hopper, Barberry and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes. Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Shares which each of Icahn Master, Icahn Master II and Icahn Master III directly beneficially owns. Each of Icahn Offshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes. Each of Icahn Onshore, Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under the Act) the Shares which Icahn Partners directly beneficially owns. Each of Icahn Capital, IPH, Icahn Enterprises Holdings, Icahn Enterprises GP, Beckton and Mr. Icahn disclaims beneficial ownership of such Shares for all other purposes. (b)Percent of Class The Shares beneficially owned by the Reporting Persons represent approximately 9.27% of the Issuer's outstanding Shares (based upon the 316,274,707 Shares stated to be outstanding as of January 31, 2013 by the Issuer in its Form 10-Q for the quarterly period ended December 31, 2012). (c)Number of Shares as to which each Reporting Person has (i) Sole power to vote or to direct the vote, (ii) Shared power to vote or to direct the vote, (iii) Sole power to dispose or to direct the disposition of, (iv) Shared power to dispose or to direct the disposition of: The information set forth in the cover pages hereto is herby incorporated in its entirety herein. ITEM 5Ownership of Five Percent or Less of a Class NOT APPLICABLE ITEM 6Ownership of More than Five Percent on Behalf of Another Person NOT APPLICABLE ITEM 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person NOT APPLICABLE ITEM 8Identification and Classification of Members of the Group NOT APPLICABLE ITEM 9Notice of Dissolution of Group NOT APPLICABLE ITEM 10Certification By signing below the undersigned certify that, to the best of their knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the Issuer and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. EXHIBITS 1Joint Filing Agreement, dated the date hereof, among the Reporting Persons. SIGNATURES After reasonable inquiry and to the best of the knowledge and belief of each of the undersigned, each of the undersigned certifies that the information set forth in this statement on Schedule 13G is true, complete and correct. Dated: April 1, 2013 HIGH RIVER LIMITED PARTNERSHIP By: Hopper Investments LLC, general partner By: Barberry Corp., sole member By:/s/ Edward Mattner Name: Edward Mattner Title: Authorized Signatory HOPPER INVESTMENTS LLC By: Barberry Corp., sole member By:/s/ Edward Mattner Name: Edward Mattner Title: Authorized Signatory BARBERRY CORP. By:/s/ Edward Mattner Name: Edward Mattner Title: Authorized Signatory ICAHN PARTNERS MASTER FUND LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN PARTNERS MASTER FUND II LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN PARTNERS MASTER FUND III LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN OFFSHORE LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN PARTNERS LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN ONSHORE LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN CAPITAL LP By: IPH GP LLC, its general partner By: Icahn Enterprises Holdings LP, its sole member By: Icahn Enterprises G.P. Inc., its general partner By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer IPH GP LLC By: Icahn Enterprises Holdings LP, its sole member By: Icahn Enterprises G.P. Inc., its general partner By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer ICAHN ENTERPRISES HOLDINGS LP By: Icahn Enterprises G.P. Inc., its general partner By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer ICAHN ENTERPRISES G.P. INC. By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer BECKTON CORP. By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory /s/ Carl C. Icahn CARL C. ICAHN [Signature page to Schedule 13G – Nuance Communications, Inc.] EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the Common Stock, $0.001 par value per share of Nuance Communications, Inc. and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings. In evidence thereof, the undersigned, being duly authorized, have executed this Joint Filing Agreement this 1st day of April, 2013. HIGH RIVER LIMITED PARTNERSHIP By: Hopper Investments LLC, general partner By: Barberry Corp., sole member By:/s/ Edward Mattner Name: Edward Mattner Title: Authorized Signatory HOPPER INVESTMENTS LLC By: Barberry Corp., sole member By:/s/ Edward Mattner Name: Edward Mattner Title: Authorized Signatory BARBERRY CORP. By:/s/ Edward Mattner Name: Edward Mattner Title: Authorized Signatory ICAHN PARTNERS MASTER FUND LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN PARTNERS MASTER FUND II LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN PARTNERS MASTER FUND III LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN OFFSHORE LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN PARTNERS LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN ONSHORE LP By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory ICAHN CAPITAL LP By: IPH GP LLC, its general partner By: Icahn Enterprises Holdings LP, its sole member By: Icahn Enterprises G.P. Inc., its general partner By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer IPH GP LLC By: Icahn Enterprises Holdings LP, its sole member By: Icahn Enterprises G.P. Inc., its general partner By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer ICAHN ENTERPRISES HOLDINGS LP By: Icahn Enterprises G.P. Inc., its general partner By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer ICAHN ENTERPRISES G.P. INC. By:/s/ SungHwan Cho Name: SungHwan Cho Title: Chief Financial Officer BECKTON CORP. By:/s/ Edward E. Mattner Name: Edward E. Mattner Title: Authorized Signatory /s/ Carl C. Icahn CARL C. ICAHN [Signature page to Schedule 13G Joint Filing Agreement for Nuance Communications, Inc.]
